        Case 2:19-cv-00321-AC Document 41 Filed 07/13/20 Page 1 of 1

 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    CRAIG RICHARD,                                    No. 2: 19-cv-0321 AC P
12                       Plaintiff,
13           v.                                         ORDER and ORDER TO SHOW CAUSE
14    CECILIA ARZAGA, et al.,
15                       Defendants.
16

17          Plaintiff is a state prisoner, proceeding with a civil rights action, pursuant to 42 U.S.C.

18   § 1983. On March 4, 2020, the undersigned conducted a settlement conference in this action.

19   The parties reached a settlement agreement. On March 18, 2020, the parties voluntarily

20   dismissed this action, pursuant to the settlement agreement.

21          On July 8, 2020, the undersigned received a letter from plaintiff alleging that defendant

22   Arzaga has not paid him, in accordance with the settlement agreement.

23          Accordingly, IT IS HEREBY ORDERED that within seven days of the date of this order,

24   defendant Arzaga, represented by the Steele Law Group, shall inform the court of the status of

25   their payment of the settlement proceeds; if the payment has not occurred, defendant shall show

26   cause why the payment has not occurred.

27   Dated: July 13, 2020

28
                                                        1
